Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0029734) and in view of Shionozaki (US 2018/0248819).
As to claim 1, Kim teaches an electronic device comprising: a communication module comprising communication circuitry; a processor; and a memory storing at least one command which, when executed by the processor, is/are configured to control the electronic device to:
 in response to occurrence of at least one event, execute an application configured to transmit and receive at least one of text data or voice data with another 

    PNG
    media_image1.png
    578
    412
    media_image1.png
    Greyscale

It is noted that Kim doesn’t explicitly teach wherein providing the notification/confirmation includes allowing the user to approve the content of the message. However, Shionozaki in same field, teaches an information processing 

    PNG
    media_image2.png
    318
    452
    media_image2.png
    Greyscale

As to claim 2, Kim teaches wherein the notification to request the confirmation comprises text data or voice data based on text data or voice data received from the another electronic device (Pars.191, 198), Shionozaki also teaches where the confirmation is based on the message (244).
As to claim 3, Shionozaki teaches wherein the electronic device further comprises a display, and wherein the at least one command, when executed by the processor, controls the electronic device to: display at least one of an object to approve 
As to claim 4, Shionozaki teaches wherein the at least one command, when executed by the processor, controls the electronic device to: identify that the confirmation is required based on at least some content of text data or voice data received from the another electronic device not being consistent with at least some content of input text data or voice data (Pars.54-62).
As to claim 5, Kim teaches identifying that the confirmation is required based on a proposal (requiring the user to directly respond) included in text data or voice data received from the another electronic device (Pars.197-200).
As to claim 6, Shionozaki teaches identifying that the confirmation is required based on a time that is required for responding to text data or voice data that are same or similar to the text data or voice data received from the another electronic device is greater than or equal to a predetermined time (Fig.8; Par.62).
As to claim 7, Shionozaki teaches identify that the confirmation is required based on a similarity between at least some of content included in text data or voice data received from the another electronic device and on the similarity of text data or voice data prestored in the electronic device (Fig.10).
As to claim 8, Kim teaches transmitting, to the another electronic device, a notification that the digital assistant (the IA 182) generates the message based on a characteristic of the utterance and that the text data or voice data is generated by the digital assistant based on outputting the data using the application (Par.195).

Regarding claims 10-19, the corresponding server and method comprising the steps are analogous to claims 1-9, therefore rejected as being unpatentable over Kim et al. (US 2014/0029734) and in view of Shionozaki (US 2018/0248819) for the foregoing reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657